





CITATION:
Gagne v. Gagne, 2011
          ONCA 188



DATE: 20110310



DOCKET: C52013



COURT OF APPEAL FOR ONTARIO



Sharpe, Rouleau and Karakatsanis JJ.A.



BETWEEN



Pierre Gagne



Applicant (Appellant)



and



Abbie Jean Gagne



Respondent (Respondent in Appeal)



Gary Joseph and Michael
Stangarone
,
          for the appellant



Alexandra Seaton, for the respondent



Heard:
February 4, 2011



On appeal from the order of Justice Victor Paisley of the
          Superior Court of Justice, dated March 29, 2010.



By the Court:



[1]

This appeal arises from the trial of an application to
    review spousal and child support pursuant to the terms of a separation
    agreement.

[2]

The parties had cohabited for 19 years and had been
    married for 18 years.  They separated in
    January 2005 and were divorced in September 2007.  On the date of separation, the appellant was
    47 years old and the respondent was 43 years old. The parties have three
    children for whom the respondent has always assumed primary care-giving responsibility:
    Eric, born August 18, 1989; James, born July 7, 1991; and Sarah, born February
    13, 1995.

[3]

During the marriage the appellant was the primary bread-winner
    and the respondent was a stay-at-home wife and mother.  They enjoyed a very comfortable lifestyle with
    a large home, private school and summer camps for the children, regular
    vacations, a nanny and two cars.  The
    breakdown of the marriage was very difficult for the respondent who suffered an
    emotional setback and alcohol dependence after separation.  She has now returned to the workforce as a
    secretary and earns about $45,000 annually.  The appellant is a self-employed real estate broker dealing in
    commercial real estate and also derives income from a variety of other
    corporate business ventures.

[4]

The separation agreement, dated June 15, 2006, provided
    that the appellant was to pay undifferentiated child and spousal support of
    $10,000 per month for 24 months, to be reviewed
de novo
after the 24-month period.  The agreement further provided that the amount
    of support was based on the needs of the respondent and the children rather
    than on the appellants total declared income, which was stated to be
    $69,377.21.  The term declared income
    was not defined but it clearly did not include all of the appellants
    disposable income.

[5]

The $10,000 monthly support order included all
    extraordinary expenses.  However, a fund
    was established from the net proceeds of the parties former matrimonial home
    for the childrens private school expenses and the appellant maintained an RESP
    account with approximately $66,000 for post-secondary education expenses.  The matrimonial home sold for $1,564,100 and
    the net proceeds were equally divided between the parties.  In addition, both parties waived any claim to
    equalization payment.

[6]

The appellant initiated the review process on March 15,
    2008 and after three unsuccessful attempts at mediation, the matter was set
    down for trial.

SUPERIOR
    COURT DECISION

[7]

The trial judge found that the appellant had misled the
    respondent with respect to his income at the time the separation agreement was
    concluded and that the appellant had failed to make adequate disclosure of his
    income and resources in relation to the review.  Without making any finding as to the appellants
    actual or imputed income, the trial judge adopted what he described as the
    compromise proposed by the respondent: namely, that the appellant continue to
    pay spousal and child support in the total amount specified in the separation
    agreement, to be allocated at $2,000 for child support and $8,000 for spousal
    support.  The only significant adjustment
    from the separation agreement was that the respondent would now pay tax on the
    spousal support and the appellant could claim a deduction.  The trial judge further ordered that the s. 7
    expenses for the children be shared on a 50-50 basis.  Finally, the trial judge awarded the
    respondent arrears of spousal and child support, s. 7 expenses of $76,084.20
    and costs of $52,369.90.

ISSUES ON
    APPEAL

[8]

The appellant submits that the trial judge failed to
    provide sufficient reasons explaining how he determined the appropriate level
    of support.   Without making any finding
    with respect to the appellants income, the appellant argues, it was not open
    to the trial judge to make the support order.  The appellant further submits that the trial
    judge erred by failing to appreciate that spousal and child support were to be
    determined
de novo
rather than on the
    basis of changed circumstances.  The
    appellant asks for an order terminating spousal support effective July 1, 2008
    or, in the alternative, a reduction in the quantum of spousal support.  The appellant also seeks leave to appeal the
    trial judge's award of costs.

ANALYSIS

[9]

We agree with the appellant that the trial judges
    reasons for judgment are deficient.  The
    reasons fail to explain to the parties and to this court a proper basis for the
    support orders.  The gap between the low
    award of $2000 for child support and the generous award of $8000 for spousal
    support is difficult to justify or understand.  The trial judge made only general findings in
    relation to the appellants income and the reasons do not demonstrate that the
    trial judge approached the case as a
de
    novo
review rather than as a case of changed circumstances.  His reasons fail to specify the income of the
    appellant. They also fail to provide any justification for departing from the
Child  Support Guidelines
, O. Reg. 391/97, or for declining to consider the
Spousal Support Advisory Guidelines

(Ottawa: Dept. of Justice, 2008)
.  The reasons fail to provide an appropriate
    reasoned basis that will serve the needs of the parties in the future as the
    children become adults and in the event the parties circumstances change.  The trial judge expressed strong disapproval
    of the appellants conduct during the trial and was clearly frustrated by what
    he regarded as the appellants inadequate financial disclosure.  However, that conduct and those findings do
    not excuse the trial judges failure to provide a properly reasoned legal basis
    for the award he made.

[10]

This leaves us with a difficult choice: should we order
    a new trial or should we decide the appropriate level of child and spousal
    support?  The parties have indicated a
    preference that we not order a new trial.  After giving the matter careful consideration, we have concluded that it
    is in the best interest of justice to make the best of the record that is
    before us and to determine the appropriate levels of support, thereby avoiding
    the cost and inconvenience of another trial.

[11]

The trial judge found that the income the appellant had
    disclosed on Exhibit 7, prepared by or on behalf of the appellant, was more
    than adequate to support the compromise proposed by the respondent.  While Exhibit 7 failed to provide the most
    current information as to the husbands income, it does provide a basis for
    concluding that his average income from all sources between the years 2003 and
    2008 was in the range of $230,000 annually.

[12]

The trial judge held that he could have imputed a
    substantial income above the amount disclosed on Exhibit 7, due to the
    appellant's failure to maintain the level of income he was capable of earning
    and due to the appellant's failure to make proper disclosure.  In our view, the record supports the trial
    judges conclusion that the appellants income exceeds that revealed by Exhibit
    7.  There is evidence that the appellant
    derived income from a variety of business ventures.  In the light of the appellants failure to
    make full disclosure of his income and other resources, it is appropriate to
    attribute to him an income above that which was disclosed on Exhibit 7, namely
    $250,000 annually.

[13]

We do not agree that the respondents compromise,
    accepted by the trial judge, provides a proper foundation for the award, as it
    overvalues spousal support and undervalues child support without any reason or
    explanation.

[14]

In our view, this case is particularly well-suited for
    application of the
Child Support
    Guidelines
and the
Spousal Support
    Advisory Guidelines
.  Based upon
    incomes of $250,000 for the appellant and $45,000 for the respondent, the
Child Support Guidelines
produce a
    monthly payment by the appellant to the respondent of $4071. The
Spousal Support Advisory Guidelines
yield
    the following range: Low - $3349;
Mid
- $3968; and
    High - $4597.

[15]

We see no reason not to award the
Child Support Guidelines
amount of $4071 per month for child
    support payable on the first of the month.  In view of the appellants failure to make
    fair disclosure of his resources, we award spousal support at the high end of
    the range produced by the
Spousal Support
    Advisory Guidelines
, at $4597 per month payable on the first of the month.

[16]

As this was a long-term marriage during which the respondent
    assumed full-time housekeeping and child-rearing responsibilities, she is
    entitled to long-term support to reflect her lost or diminished earning
    capacity.  We reject the contention that
    the court should impose a termination date.

[17]

Any expenses that qualify as special or extraordinary
    expenses are to be shared proportionally according to s.7 of the
Child Support Guidelines
.  As found by the trial judge, these include expenses
    for Sarahs private school, post-secondary expenses for Eric and James, expenses
    for wisdom teeth removal, cell phones and laptops for the children, minor trips
    of a celebratory nature, automobile insurance and travel to and from school and
    work.  The respondent is to maintain and
    provide receipts for these expenses semi-annually.

[18]

In accordance with the terms of the separation
    agreement, the judgment should be retroactive to July 1, 2008.  The arrears of spousal and child support and
    s. 7 expenses should be adjusted to reflect the amounts awarded in these
    reasons.

[19]

In accordance with the obligation under subsection
    24.1(1) of the
Child Support Guidelines
,
    the appellant must provide updated income information no later than 30 days
    after the anniversary of the date of this order in every year in which one of
    the children is still a child within the meaning of the
Child Support Guidelines
.

[20]

The appellant has not convinced us that there is any
    error in the trial judges costs award and accordingly leave to appeal costs is
    denied.

CONCLUSION

[21]

For these reasons, the appeal is allowed in part and the
    order of the trial judge is varied in accordance with these reasons.

[22]

The parties have agreed that costs of $15,000 should be
    awarded to the successful party on appeal.  While the amount of support has been somewhat
    reduced, the appellant achieved only partial success.  In our view, the appropriate order in the
    circumstances of this case is that the parties bear their own costs of the
    appeal.

Robert J. Sharpe J.A.

Paul Rouleau J.A.

Karakatsanis J.A.

RELEASED: March 10, 2011


